DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 08/09/2022. As directed by the amendment: claims 1 and 19 have been amended and claims 36-60 have been withdrawn.  Thus, claims 1-3, 6-21, and 24-35 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 12-16, filed 08/09/2022, with respect to the USC 103 have been fully considered and are persuasive. The applicant’s amendments to claims 1 and 19 to include the limitation “a spring disposed about the base between the base and the linear actuator, the spring configured to bias the linear actuator proximally relative to the base” overcomes the prior art of record. As argued by the applicant, Bourque et al (US 20100130989 A1) instead teaches a spring inside the base and about the push rod mechanism. The examiner agrees and furthermore notes that the spring of Bourque could not be modified as disclosed “It is important that the end 150a of the spring 150 rest against the cap 141c’ rather than the pusher disk 160 so as to not restrict rotation of the pusher disk 160 during operation of the device 100” (see [0063]). The USC 103 rejections of the claims have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 36-60 directed to an invention non-elected without traverse.  Accordingly, claim 36-60 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marlo Schepper Grolnic on 08/09/2022.
The application has been amended as follows: The application has been amended as follows: The claims as filed on 08/09/2022 have been amended as follows (note that any unlisted claims remain as filed on 08/09/2022).
In claim 1, line 3, insert -- and -- after “between the proximal end”. 
In claim 1, line 3, delete “ends” and insert -- end -- after “distal”.
In claim 1, line 6, delete “130” after “a push mechanism”.
Claim 8 is cancelled.
Claim 26 is cancelled.
Claims 36-60 are cancelled.
Allowable Subject Matter
Claim 1-3, 6-7, 9-21, 24-25, and 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a tissue repair device comprising, inter alia, a cylindrical base with a linear actuator disposed about and movable relative to the base, with a push mechanism configured to be moved distally to at least three discrete positions, a spring disposed about the base between the base and the linear actuator, and a keeper defined by a u-shaped slot in an annular outer surface of the base, the keeper having a hook portion extending into an interior of the base. Bourque et al (US 20100130989 A1) discloses a tissue repair device with a cylindrical base with a linear actuator, a push mechanism, and a spring, but fails to disclose the spring being disposed between the base and the linear actuator. Cohen et al (US 20110092988 A1) teaches a tissue retention device with a keeper with a hook that extends into the interior of a base, but does not teach that the keeper is defined by a u-shaped slot in an annular outer surface of the base. Suigetsu et al (US 20090093679 A1) teaches a keeper with a hook on an annular surface outer surface of the base, but does not teach that the hook extends into the interior of the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771